July 24, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
            JONATHAN WASSERBERG AND JASON FELT, Appellants

NO. 14-11-00736-CV                         V.

FLOORING SERVICES OF TEXAS, LLC AND STEWART TITLE GUARANTY CO.,
                             Appellees
                 ________________________________

       This cause, an appeal of the trial court’s judgment in favor of appellees,
FLOORING SERVICES OF TEXAS, LLC and STEWART TITLE GUARANTY CO.,
signed on May 25, 2011, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellants, JONATHAN WASSERBERG AND JASON FELT, jointly
and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.